DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-11, 13, 16, 19-20 and 22 in the reply filed on 5/31/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the dual membrane apparatus as in claim 1, does not reasonably provide enablement for the additional membrane claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 5 recites a third membrane component for regulating ionic composition and acidity of the fluid. Claim 7 recites that the third membrane component is within the cartridge body. Disclosure, fig. 2, shows this third membrane component as item 139, inside the box 140, but affords no detailed structure for one of skill in the art to make it. This is further confounded when this membrane is within the cartridge 109 and must treat the fluid after removing CO2 and bicarbonate. This structure is also not found in the literature on blood dialysis/oxygenation art. Therefore, it requires undue experimentation for one of skill to make and use the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-11, 13, 15, 19, 20 and 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Maurer US 2012/0190103.
Claims are directed to an apparatus for extracorporeal use of removing CO2 and bicarbonate. Intended use, process parameters and material worked upon, are not patentable limitations. Thus claims 2-4, 19, 20 and 22 are unpatentable.
Two embodiments illustrated by Figures 1 and  3 of Maurer with annotations are copied in the next page. It is clear from the figure that claim 1 is anticipated. Maurer system is intended for extracorporeal use of removing CO2 and dialysis. Figs. 1 and 2 in Maurer teaches the hollow fiber membranes being arranged parallel, and end to end of fluid inlet and outlet, and in separate areas as in claims 10, 11 and 13. Flow directions are intended use, and Maurer is capable of such flow directions. Maurer teaches controlling in [0062], implying a controller. Inlets and outlets are (5,6,10,12,16 and 17).

    PNG
    media_image1.png
    681
    1017
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    906
    736
    media_image2.png
    Greyscale


Claims 1-4, 10-11, 13-14, 19, 20 and 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Baurmeister et al. (US 6,271,023).
	At the outset, extracorporeal system for removing CO2, etc., process parameters, and materials worked on are not patentable limitations in an apparatus claim. 	The claims, therefore, reduce to a membrane cartridge capable of such use. 
	
    PNG
    media_image3.png
    489
    1044
    media_image3.png
    Greyscale

	Baurmeister is cited specifically for addressing claim 14, even though other claims are readable on it as is clear from the figures. As show in the figure copied herein, Baurmeister teaches such an apparatus, which has two sets of different types of hollow fiber membranes (8 and 9), capable of handling liquids including blood and gases (col. 17 line 33 – col. 18 line 3), with the requisite number of inlets and outlets. The membranes are oriented at an angle as in claim 14.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer US 2012/0190103) in view of Brandl et al (US 2015/0122712).
	Maurer, while implicitly teaching control systems, do not provide details. Nonetheless, control systems for dialysis and blood oxygenation are well known and common. An example is by Brandl, which teaches the various sensors and a control system for controlling dialysis, including CO2 and bicarbonate monitoring, pH, conductivity etc.  It would have been obvious to one of ordinary skill to use the teaching such as provided by Brandl, obtained  by looking up the literature, because such details are not forthcoming in Maurer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777